Citation Nr: 0510124	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  01-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of overpayments of VA 
pension benefits in the original amounts of $4,086.00 and 
$5,346.00 (for a combined total of $9,432.00).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1964 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises, which denied 
entitlement to the two waivers sought on appeal.

The Board issued a decision in June 2003 that determined that 
waiver of recovery of the overpayments, which had been 
properly created, was not warranted.  The veteran appealed 
this decision.  In March 2004, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties and vacated the Board's June 2003 decision.  The 
Board remanded the matter to the RO in September 2004 for the 
purpose of curing due process deficiencies that were raised 
in the joint motion.  The matter was returned to the Board in 
February 2005 for final appellate consideration.


FINDINGS OF FACT

1.  The veteran was awarded non-service connected disability 
pension benefits effective December 9, 1987. 

2.  In a May 1989 letter, the RO informed the veteran that he 
had been awarded pension benefits based on no annual income 
from any source, and that, in order prevent a possible 
overpayment, to notify VA if he should receive income from 
any source.

3.  In a May 1994 decision, the RO waived recovery of an 
overpayment noting that the veteran was at fault for failure 
to report income, but finding that this was outweighed by 
financial hardship if recovery were required.   

4. In a September 1997 letter, the veteran was informed that 
he had been awarded special monthly pension at the housebound 
rate based on no annual income from any source, and that, in 
order prevent a possible overpayment, to notify VA if he 
should receive income from any source.

5.  In May 2000 the RO informed the veteran that it proposed 
to reduce his pension benefits based on information that he 
had received Social Security Benefits.

6.  In August 2000 and November 2000, VA informed the veteran 
that he owed the Department monies based upon unreported 
income from Social Security, which was eventually determined 
to be $9,432.00 (representing overpayments of $4.086.00 and 
$5,346.00).

7.  Income figures provided in April 2004, when compared to 
expenses reported in an April 2001 Financial Status Report, 
show that the veteran's income exceeds his expenses.

8.  The veteran was at fault in creating the original 
overpayment since he did not report his Social Security 
income, and VA was not at fault.

9.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended since the veteran 
was paid pension benefits to which he was not entitled and 
would not result in undue financial hardship.

10.  The veteran would be unjustly enriched if the benefits 
were not recovered, since failure to make restitution would 
result in unfair gain to the veteran as he was paid benefits 
based on no income when he was in fact receiving Social 
Security benefits.

CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $9,432.00 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003), which made several amendments to the 
law governing certain VA claims, to include redefining VA's 
duty-to-assist and notification obligations.  However, as 
previously noted in the June 2003 Board decision, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) in Barger held that the VCAA, with its expanded 
duties, is not applicable to cases involving waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51 (i.e. the laws changed by VCAA).

However, certain due process deficiencies were raised in the 
joint motion, which necessitated the Board's September 2004 
remand.  Specifically, the RO was asked to contact the 
veteran and determine whether he wished to be represented by 
a private attorney or The American Legion.  In this regard, 
the veteran submitted a VA Form 21-22 (Appointment of 
Veterans Service Organization as Claimant's Representative) 
in December 2004 that designated The American Legion as his 
representative.  The RO was also instructed to re-issue 
Statements of the Case (SOCs) dated in June and August 2001.  
A copy of the August 2001 SOC was mailed to the veteran in 
November 2004.  A complete copy of the June 2001 SOC was 
mailed to him in January 2005.

Waiver of Overpayment

The veteran does not dispute the creation of the overpayment.  
Rather, he asserts that he is entitled to a waiver of the 
overpayment due to circumstances beyond his control and 
because of the financial hardship that would result if the 
debt were not waived.  The Board notes that the overpayment 
was validly created and was caused when the veteran failed to 
report Social Security income despite being informed that it 
was his duty to keep VA informed of any change in his income.  
The veteran was told in May 1989 that he needed to inform VA 
if his income changed.  He did not do so.  The Board 
therefore finds that the creation of the overpayment at issue 
was properly made.

The veteran's requests for waiver were referred to the 
Committee on Waivers and Compromises, which denied 
entitlement to the two waivers sought on appeal.  In both 
cases, the Committee made a specific determination that there 
was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA pension benefits in 
the calculated amount of $9,432.00 would not be against 
equity and good conscience.

As noted above, there is no indication of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment.  In such circumstances, 
recovery of an overpayment shall be waived where recovery of 
the overpayment would be against equity and good conscience.  
38 C.F.R. § 1.963(a).  The pertinent regulation in this case 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  All 
listed elements of equity and good conscience must be 
considered in a waiver decision.  See Ridings v. Brown, 6 
Vet. App. 544 (1994).

Here, the most pertinent factors are fault, unjust 
enrichment, defeat the purpose of the benefit, and financial 
hardship.  Clearly, the veteran was in the best position to 
know whether he was receiving additional income or not.  He 
was specifically informed of the need to alert VA if is 
income changed when he was granted VA pension.  The veteran 
asserts that the circumstances surrounding the overpayment 
were beyond his control.  He contends that he was not 
mentally alert and that his wife handled all finances.  He 
and his wife are now divorced.  He maintains that it would be 
unjust to require him to repay VA since his former wife 
obtained the entire benefit.  He has offered no objective 
evidence that he was incompetent, incapable of controlling 
his finances, or that his wife obtained the funds involved 
other than his assertions.  

The record clearly shows that the veteran failed to inform VA 
of his Social Security income.  There is no evidence that the 
overpayment was the fault of VA in any degree.  The veteran 
also knew from previous experience of the consequences for 
failing to report income.  In 1994, he had been granted a 
waiver of recovery of an overpayment that was based on 
unreported income.  The veteran was at fault in that he was 
notified of his responsibility to inform VA of any additional 
income, and he did not do so.  VA has absorbed a loss in this 
transaction.  Since the veteran created the circumstances 
leading to the overpayment in the first place, he should bear 
the burden of its repayment.  

In regard to whether collection would defeat the purpose of 
the benefit, the Board notes that withholding of benefits or 
recovery would not nullify the objective for which benefits 
were intended since the veteran was paid benefits at the no 
income rate even though he was receiving Social Security 
benefits.  

The veteran would be unjustly enriched if the benefits were 
not recovered, since failure to make restitution would result 
in unfair gain to the veteran as he was erroneously paid 
pension benefits to which he was not entitled.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A financial status report is of record received in 
April 2001.  At that time, he reported monthly expenses of 
approximately $632.00, which included expenses for cable 
television.  He could not remember his debts although he 
asserted he had some.  A VA Form 21-0516-1 (Improved Pension 
Eligibility Verification Report) received in April 2004 shows 
that the veteran's gross monthly income was $750.00, and that 
his income had not changed in the past 12 months.  The 
veteran did not report any other sources of income.  The 
Board also notes that in April 2004 the veteran's disability 
pension with special monthly pension at the housebound rate 
was reinstated effective from July 2003, and that the 
retroactive benefits are being applied to his overpayment.   

Although the veteran demonstrates some financial hardship 
when considering his Social Security income alone, he has not 
supplied evidence which would suggest that his indebtedness 
to the Government should not be afforded the same 
consideration and attention he provides to his other 
obligations.  Based on the above financial information, the 
difference between the veteran's income and debts would 
permit him to repay his obligation to VA.  It is also noted 
that at least one of his expenses (his cable bill) is 
arguably a discretionary expense.  Finally, while it is 
obvious that the veteran has a low income, it is not shown 
that the repayment of the debt would be impossible.  Indeed, 
the veteran is not currently being required to make an out-
of-pocket payment toward his obligation to VA.  The repayment 
of the debt is being made from the reinstatement of his 
disability pension.

In sum, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 2002).  The degree of financial hardship is not 
shown to be severe, the overpayment is the fault of the 
veteran and not the fault of VA, and the veteran would be 
unjustly enriched if he were allowed to keep pension benefits 
to which he was not entitled.  In essence, the elements of 
equity and good conscience are not in the veteran's favor.




ORDER

Entitlement to waiver of recovery of overpayments of VA 
pension benefits in the original amounts of $4,086.00 and 
$5,346.00 (for a combined total of $9,432.00) are denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


